Case: 19-14826 Doc:5-1 Filed: 11/29/19 Page: 1o0f13

UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

Inre: ANTHONY TODD CATANIA, Case No. 19-

)
) Chapter 13
)
)

Debtor(s).

Employee Income Records.

ANTHONY TODD CATANIA

By: /s/O. Clifton Gooding
O. CLIFTON GOODING (OBA #10315)

OF THE FIRM:

THE GOODING LAW FIRM

A Professional Corporation

650 City Place Building

204 North Robinson Avenue
Oklahoma City, Oklahoma 73102
405.948.1978 — Telephone
405.948.0864 —~ Telecopier
cgooding@goodinefirm.com — Email

Attorney for ANTHONY TODD CATANIA
Case: 19-14826 Doc:5-1 Filed: 11/29/19 Page: 2 of 13

d/b/a Catania Anncillary
16200 Royal Crest Lane
Edmond, OK 73013

October 2019, Profit and Loss

INCOME:
Business Income $0.00
Total Business Income $0.00
EXPENSES:

Fuel $200.00

‘Total Business Expenses $200.00

Net Income ($200.00)
Case: 19-14826 Doc:5-1 Filed: 11/29/19 Page: 3o0f13

d/b/a Catania Anncillary
16200 Royal Crest Lane
Edmond, OK 73013

September 2019, Profit and Loss

INCOME:
Business income $0.00
Total Business Income $0.00
EXPENSES:

Fuel $200.00

Total Business Expenses $200.00

Net Income ($200.00)
Case: 19-14826 Doc:5-1 Filed: 11/29/19 Page: 4o0f13

d/b/a Catania Anncillary
16200 Royal Crest Lane
Fdmond, OK 73013

August 2019, Profit and Loss

INCOME:
Business Income $0.00
Total Business Income $0.00
EXPENSES:

Fuel $100.00

Total Business Expenses $100.00

Net Income ($100.00)
Case: 19-14826 Doc:5-1 Filed: 11/29/19 Page: 5o0f13

d/b/a Catania Anncillary
16200 Royal Crest Lane
Fdmond, OK 73013

July 2019, Profit and Loss

INCOME:
Business Income $0.00
Total Business Income $0.00
EXPENSES:

Fuel $100.00

Total Business Expenses $100.00

Net Income ($100.00)
Case: 19-14826 Doc:5-1 Filed: 11/29/19 Page: 6o0f13

d/b/a Catania Anncillary
16200 Royal Crest Lane
Edmond, OK 73013

June 2019, Profit and Loss

 

INCOME: _.
Business Income $0.00
Total Business Income $0.00
EXPENSES:

Fuel $200.00

i

Total Business Expenses $200.00

Net Income ($200.00)
Case: 19-14826 Doc:5-1 Filed: 11/29/19 Page: 7 of 13

d/b/a Catania Anncillary
16200 Royal Crest Lane
Edmond, OK 73013

May 2019, Profit and Loss

INCOME:
Business Income $0.00
Total Business Income $0.00
EXPENSES:

Fuel $150.00

f}
4

Total Business Expenses $150.00

Net Income ($150.00)
Case: 19-14826 Doc:5-1 Filed: 11/29/19 Page: 8 of 13

Self Employed/Contract Labor
: Skyler Catania
16200 Royal Crest Lane
Edmond, OK 73013

October 2019, Profit and Loss

INCOME:
Business Income 1,000.00
Total Business Income $1,000.00
EXPENSES:

Fuel $20.00

‘Total Business Expenses $20.00

Net Income $980.00
Case: 19-14826 Doc:5-1 Filed: 11/29/19 Page: 9of13

Self Employed/Contract Labor
Skyler Catania
162006 Royal Crest Lane
Fdamond, OK 73013

September 2019, Profit and Loss

INCOME:
Business Income $1,000.00
Total Business Income $1,000.00
EXPENSES:

Fuel $20.00

Total Business Expenses $20.00

Net Income $980.00
Case: 19-14826 Doc:5-1 Filed: 11/29/19 Page: 10 of 13

Self Employed/Contract Labor
Skyler Catania
16200 Royal Crest Lane
Fdmond, OK 73013

August 2019, Profit and Loss

INCOME:
Business Income $0.00
Total Business Income $0.00
EXPENSES:

Fuel $0.00

‘Total Business Expenses $0.00

Net Income $0.00
Case: 19-14826 Doc:5-1 Filed: 11/29/19 Page: 11 of 13

Self Employed/Contract Labor
Skyler Catania
16200 Royal Crest Lane
Edmond, OK 73013

July 2019, Profit and Loss

INCOME:
Business Income $0.00
‘Total Business Income $0.00
EXPENSES:

Fuel $0.00

c
Total Business Expenses $0.00

Net Income $0.00
Case: 19-14826 Doc: 5-1 Filed: 11/29/19 Page: 12 of 13

Self Employed/Contract Labor
: Skyler Catania
16200 Royal Crest Lane
Edmond, OK 73013

June 2019, Profit and Loss

INCOME:
“Business Income $0.00
-Total Business Income $0.00
EXPENSES:

Fuel $0.00

g
Total Business Expenses $0.00

Net Income $0.00
Case: 19-14826 Doc:5-1 Filed: 11/29/19 Page: 13 0f 13

‘Self Employved/Contract Labor
Skyier Catania
16200 Royal Crest Lane
Edmond, OK 73013

May 2019, Profit and Loss

INCOME:
Business Income $0.00
Total Business Income $0.00
EXPENSES:

‘Fuel $0.00

fe

Total Business Expenses $0.00

Net Income $0.00
